Title: George Joy to James Madison, 4 March 1835
From: Joy, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    London
                                
                                4th March 1835.
                            
                        
                        
                        The above is copied from the Times1 and more in detail than the announcement in
                            the Sunday Times which I have sent you because it contains the substance of the debates in less tedious compass than the
                            daily papers. I shall watch the motions of the bill: if it embrace completely the object of my Letter to Sir James Graham
                            à la bonne heure; if not I shall find the means to suggest amendments. Nous verrons.
                        I see nothing in the State of public affairs to discourage the notion I entertained of them when I wrote to
                            you from Wiltshire. It is saying little for the House of Lords to proclaim, as Peel has virtually done, that they will
                            adopt the same measures of the House of Commons under his Administration that they would have rejected under the former;
                            but they are influenced by party motives and the fact is so; and if a good measure be enacted (such for example as the
                            abolition of impressment) it is of small moment whether it be by Tros or Tyrius. In respect to domestic arrangements it is
                            true, as one of the Members has said, that they have got Tory horses in a Whig harness; but on the question of foreign
                            policy I still think that the liberal party (which divides, not one State from another but, the friends of free
                            institutions in every State from their immediate neighbours of the opposite faction) can be no gainers by the change.
                        It is most true that the late Administration gave them no active assistance: so far they were blameless upon
                            the principal of non interference; but in leaving the Tory diplomatists abroad they committed an egregious blunder. They
                            had Court influence no doubt to contend with on this point, and the parsimony which is called economy as well here as on
                            your side the great lake ad captandum Vulgus; but they might have stipulated for Mr Jefferson’s
                            project (whether followed or not [ ]) of changing the half of them: for such men as Lord Grey and Lord
                            Holland could not fail to know what deference is paid in foreign Courts to a public functionary from the United Kingdom.
                            The liberal class however had some encouragement from the name of a Whig Administration in England; and were apprehensive
                            of less aid & comfort being given to their adversaries than these last may expect from the men now in power and
                            more especially from Lord Aberdeen, who is not the foreign Secretary, than from the Duke of
                            Wellington who is.
                        This may be said to be a subject in which the U. S. have no interest; and you know at how early a period I
                            deprecated, as I have ever since, all intermixture of American with European politics: but they will not always leave us
                            alone; and what you somewhere call an enlightened forecast requires that the movements of the Waters in this great Ocean
                            should not be overlooked: there is a struggle for ascendancy between despotism & freedom; if the former should
                            succeed, however remote from its influence, it might be felt in some of its ramifications, and in the rage of party zeal,
                            from which God knows the U. S. are not exempt it might even find advocates there.
                        It is now clear that O’Connel has been holding up the repeal of the Union as a bugbear as Fisher Ames did
                            the dissolution of ours, to obtain other objects: not that O’Connel would object to the repeal, as Ames would to the
                            dissolution, but the contrary; they were alike however in well knowing that neither would take place.
                        I see that Peel last night spoke of the question of boundary as happily the only one that remained to be
                            adjusted with the U. S. Mayhap he considers that the question of impessment will be put to rest by Sir James Grahams
                            Bill; but I rather think that he had given no consideration to any other subject than that which was the object of Mr
                            Robinson’s motion. Peel has given my friend Gregson, who condensed the Criminal Laws for him, an Official situation; I
                            shall have some conversation [wi]th him soon. I believe I have more than once
                            given you my opinion that the best time to carry a point here is when a Ministery is in a ticklish situation; and that is
                            now the case though the appearance of the hour is that they are rather gaining than losing strength. Always very truly and
                            faithfully Yours
                        
                        
                            
                                G. Joy.
                            
                        
                    